In an action to recover damages for personal injuries, the plaintiff Booker T. Sanders appeals from an order of the Supreme Court, Kings County (Jones, J.), dated January 23, 1985, which denied his motion for leave to serve an amended complaint naming the third-party defendant fourth-party plaintiff-respondent Marino Falcone Contracting Co., Inc., as a prime defendant.
Order reversed, with costs payable by the defendant third-party plaintiff Samsol Homes, Inc., and the plaintiffs motion for leave to serve an amended complaint naming the third-party defendant fourth-party plaintiff Marino Falcone Contracting Co., Inc., as a direct defendant granted (see, Duffy v Horton Mem. Hosp., 66 NY2d 473; Cucuzza v Vaccarro, 67 NY2d 825, affg 109 AD2d 101). The plaintiff shall serve his *527amended complaint within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. Mangano, J. P., Gibbons, Brown and Kooper, JJ., concur.